OFFICE   OF THE AlTORNEY                GENERAL    OF TEXAS
                                      AUSTIN




      &morsble Loa Alsup
    ! mutire     &oretary-Dfreotor
    c sate Commlssloa for the Bllad
    ~ Aastln, 'Peras
      DOASSir:




                                                                on or the state
                                                                  the .Bllnd? And

                                                                s depArtmoot   oa
      the above question                                        -don, whioh you
      stote that W8 need                                        questian is Aa-
      swered la the nega
                                                         nt Appropriation   ror
                                                         11 No, ,423, at page
                                                         47th Leglrrlature,  Rag-
                                                        tsasao~s and Hleoollaa-




$
           30. RerolrY      fund Sor rsw
                  materials   to be used
b                 by workera in home
f                 industries   for sduoa-
                  tional sad rehabili-
                  tAtiOn   PUpOSAS.    . . . ,. .;   5,000.00      5,ooo.oo
gcaorable   Loa Alsup,     Page 2


     31. Stand equipment,            machia-
                     and toola    for re-
            ~!ilitAtiOtl      AIhd e&UC@-
            tioaal     training    purposfm 5,OfJO.OO 5,000.00"
            In our opinion No. O-4059, addressed to ~1s~ Hazel
H. Seokhsm, then Ereoutlve ~Zeoretary-Director    af the State
Ccnusisslon for the Blind, we held that the term Wequlpmsatn
81~used In Item 31, quoted above, lo sufficlent~ly     broad to
inolude stocks of merchandise to be ,a014 through vending
stands established    GM malatalaed by the Conmisslon ae an
aid to tba flnanolal    rehabilitation of blind persons.    ii9
urderetsnd   that these stocks of neroliandfse lnol~de cigars,
psokaged ohewing hum, packaged OAIA~~bare, bottled soft
drinks,and other such thlngn ordinarily      sold through vend-
ing stands oonducted In the lobby8 of office     buildings.
You now desire to purahass these stscks fr05 the revolving
fund provldsd In Iten 30, in order to releaee the funds pro-
vided ins Item 31 tar other pressing nesds.
           Ths answer to your question ~depsnds on whether the
Phrase “raw materials”      Iooludes such thlnga as cigars,       paok-
sged ohewing gun, packaged oandy bars, and bottled soft drinks,
and upon whether the phrase show industries*            includes vend-
lng .stande operated i~. the lobbys of offloe        bulldings.    :?e
have found no judicial      definltlons     of these phrases, whloh
ars epplloable    to the question here presented.         Yebster de-.
fines tho adjective     vraw* aa meaning *‘in, or nsarly 19, ths
;;;;F    aGate J Ll ttle ohanged by art 1 umrought;         ~8 raw ma-
           .unprspared r0r use or enjoyment; orude; as, raw
produaL    , ,fl, and %aterlal*       as “the substanoe or eubetanoae,
or parts, g00as, stock, or the like, ,of which anything la’ oom-
posed or may be made; Aa, raw meterlaleaV.          Inaemuoh ae the
stook in trade or a vsndiag stand such ae tho8e Operated un-
der the supertlsion     of the Commlselon cmeleta        0r thlags ia
whioh the pmueee of manufacture is Cmplete,             and *hioh are
prepared for final ooneumptlon, we do not believe            that these
things come within tha meaning of the phass “raw materlalsv,
as used In Item 30, above, by the Legislature.             BuFthermore,
WB believe  that the phase “home lndustrles*,         ae used In said
Iten 30, r&era     to arts,    oooupatioas,    And businesses pursued
in or about a &nelllng or dwelllnge.
            It Is therefore  our opinion that none of the funds
appropriated   In said Itetv 30 may lawfully bs used by the
Honorable Len Alsup,   Page   3
state Com@iealon for the l3llad for the purohase of mroma-
alee rhloh la to be sold by vendins atandq Op#rAted  under
ite supsrvlalon.
          Sines we hare anewred~your   first   question     in the
mgativo, we do aot onaider your seoond qaeotion.

                                         Yours nry        truly

                                   AT!l’ORIDYC.~~~LO?             Ti;MAs



                                   BY -              E. R. Allon
                                                       Aaeletant